Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lookup table of waveforms must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite the limitation "the first temperature value" in the claims. There is insufficient antecedent basis for this limitation in the claim. Since it is critical to understand what the table is (as it is not itself shown), one of ordinary skill in the art would not know the bounds of the claim. As best understood the first temperature value will be interpreted as any value that could be on a look up table.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard (U.S. App. 2018/0259824) in view of Kim et al. (U.S. App. 2017/0124959) and Applicant Admitted Prior Art (Background of Specification cited as prior art hereinafter referred to as “AAPA”).
In regard to claim 1,  Bouchard teaches a screen driving method for an ink screen reading device (See Para. 39), comprising: acquiring a current temperature value of a screen (see Fig. 5 and 7, temp sensor and screen); in condition that the current temperature value is lower than the first temperature value, choosing a second temperature value and looking up a preset table (see Para. 42, selected LUT for a range when temperature measured such that T is less than Tb in Ta>T>Tb) according to the second temperature value and grayscale values of content to be displayed to obtain a drive data (see Para. 32, 38, and 39 adjusting gray level bit data for each color based on temperature lookup tables); in condition that the current temperature value is higher than or equal to the first temperature value (see Para. 42, T >Ta), looking up the table according to the current temperature value and the grayscale values of content to be displayed to obtain the drive data; and driving the screen by the drive data  to display the content to be displayed (see Claim 1).
	Bouchard is not relied upon to teach wherein the second temperature value is higher than or equal to the first temperature value and drive data is  waveform of the screen.

	However, Kim teaches wherein the second temperature value is higher than or equal to the first temperature (see Fig. 8, disclosing the known technique to have temperature range adjustment steps such as the first temperature step such that the temperature boundary can be greater than or equal to when the measured temperature is less than a boundary).
	It would have been obvious to a person of ordinary skill in the art to modify the inequalities table of display driving of Bouchard to include ranges of Kim so as to control luminance for temperature changes (See Para. 12). Examiner also notes that Takata discloses the base product/process for a temperature lookup table selection while Kim discloses the known technique to use greater than or equal to inequality rules in temperature steps to yield predictable results in the temperature based control of Bouchard.
Bouchard and Kim are not relied upon to teach the drive data is waveform of the screen.
However, AAPA teaches the drive data is waveform of the screen (see Para. 5-7 of the published specifications stating it is known in the art to record drive waveforms and grayscales in a LUT for ink screen providers). It would have been obvious to modify the LUT of Bouchard as modified by Kim to include the waveform for grayscales to as to properly display data on the screen for specific temperatures (see Para. 5-7).
In regard to claim 9, Bouchard teaches an ink screen reading device (See Para. 39), comprising a screen (See Fig. 5), a temperature sensor (see Fig. 7, temp  in condition that the current temperature value is lower than the first temperature value, choosing a second temperature value and looking up a preset table according to the second temperature value and grayscale values of content to be displayed (see Para. 42, selected LUT for a range when temperature measured such that T is less than Tb in Ta>T>Tb) to obtain a drive data (see Para. 32, 38, and 39 adjusting gray level bit data for each color based on temperature lookup tables); in condition that the current temperature value is higher than or equal to the first temperature value (see Para. 42, T >Ta), looking up the table according to the current temperature value and the grayscale values of content to be displayed to obtain the drive data of the screen; and driving the screen by the drive data to display the content to be displayed (see Claim 1).
Bouchard is not relied upon to teach wherein the second temperature value is higher than or equal to the first temperature value and drive data is waveform of the screen. 
Bouchard does teach the concept of temperature inequalities as discussed above. 

	It would have been obvious to a person of ordinary skill in the art to modify the inequalities table of display driving of Bouchard to include ranges of Kim so as to control luminance for temperature changes (See Para. 12). Examiner also notes that Takata discloses the base product/process for a temperature lookup table selection while Kim discloses the known technique to use greater than or equal to inequality rules in temperature steps to yield predictable results in the temperature based control of Bouchard.
Bouchard and Kim are not relied upon to teach the drive data is waveform of the screen.
However, AAPA teaches the drive data is waveform of the screen (see Para. 5-7 of the published specifications stating it is known in the art to record drive waveforms and grayscales in a LUT for ink screen providers). It would have been obvious to modify the LUT of Bouchard as modified by Kim to include the waveform for grayscales to as to properly display data on the screen for specific temperatures (see Para. 5-7).
In regard to claim 17, Bouchard teaches an ink screen reading device (See Para. 39), comprising a screen, a temperature sensor (see Fig. 5 and Fig. 7, screen and  temp sensor), at least one processor (see Fig. 5, Item 530), a memory (see Para. 28), a communication interface and a communication bus, wherein the screen, the drive data  (see Para. 32, 38, and 39 adjusting gray level bit data for each color based on temperature lookup tables), in condition that the current temperature value is higher than or equal to the first temperature value (see Para. 42, T >Ta), looking up the table according to the current temperature value and the grayscale values of content to be displayed to obtain the waveform of the screen; and driving the screen by the drive data to display the content to be displayed (see Claim 1).
	Bouchard is not relied upon to teach wherein the second temperature value is higher than or equal to the first temperature value and drive data is waveform of the screen.
Bouchard does teach the concept of temperature inequalities as discussed above. 
	However, Kim teaches wherein the second temperature value is higher than or equal to the first temperature value (see Fig. 8, disclosing the known technique to have 
	It would have been obvious to a person of ordinary skill in the art to modify the inequalities table of display driving of Bouchard to include ranges of Kim so as to control luminance for temperature changes (See Para. 12). Examiner also notes that Takata discloses the base product/process for a temperature lookup table selection while Kim discloses the known technique to use greater than or equal to inequality rules in temperature steps to yield predictable results in the temperature based control of Bouchard.
Bouchard and Kim are not relied upon to teach the drive data is waveform of the screen.
However, AAPA teaches the drive data is waveform of the screen (see Para. 5-7 of the published specifications stating it is known in the art to record drive waveforms and grayscales in a LUT for ink screen providers). It would have been obvious to modify the LUT of Bouchard as modified by Kim to include the waveform for grayscales to as to properly display data on the screen for specific temperatures (see Para. 5-7).

Allowable Subject Matter
Claims 2-8, 10-16, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any rejections under 35 USC 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694